DETAILED CORRESPONDENCE
This Office action is in response to the application filed 09/13/2019, with claims 1-20 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/13/2019, 2/13/2020 and 12/30/2020, 6/14/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5, 9, and 12 recites the limitation “the user POI database” in line 2 of claim 5, line 3 of claim 8 and line 2 of claim 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehman, US 8,589,069.

Regarding claim 1. A method for operating an electronic device, the method comprising:
generating a database regarding a user point of interest (POI) (see at least: col. 20, lns. 43-56—“At least two types of databases may be generated and used, either alone or in combination, for the purpose of identifying interesting POIs: a ‘query database,’ and a ‘POI database.’”, col. 2, ln. 50-col. 3, ln. 23 and col. 17, lns. 5-15, FIG. 2); 
detecting an information request from a user (col. 21, ln. 61- col. 22, ln. 8—“In one example usage of the query database, a search engine results page (referred to as a ‘post-query’ page) is generated in response to a user entering a query term on a search engine query page (referred to as a ‘pre-query’) page”, and col. 17, lns. 16-27); and 
outputting information regarding the user POI based on the database (col. 44, lns. 37-64—“…displaying…”, FIG. 1), 
wherein the user POI indicates at least one place extracted from information inputted to the electronic device (col. 44, ln. 65- col. 45, ln. 10), 
wherein the information regarding the user POI comprises description of the user POI by using at least one landmark (col. 15, lns. 13-25—“…landmark….”, FIG. 1).

Regarding claim 2. The method of claim 1, further comprising: 
detecting a user input on the electronic device, wherein the user input comprises a text input based on text mining or a text input for a navigation destination (col. 24, lns. 52-67—“…user-entered text….”, “col. 53, ln. 65-col. 54, ln. 21—“…user-entered search term….”, FIG. 19-FIG. 21)

The method of claim 2, wherein generating the database regarding the user POI comprises: 
detecting a POI corresponding to the user POI (col. 32, lns. 37-46—“Using the POI and/or query databases, local, interesting POIs may be distinguished from other POIs which might generally receive more attention by users”); 
matching the detected POI with the database regarding the user POI (col. 46, ln. 62- col. 47, ln. 10)—“The mobile device 1202 may notify the user if the user is in proximity of a POI that matches their interests. For example, the user may enter a list of interests, or the user's interests may be tracked based on the user's past selections.”); and 
if there is no matching, storing the detected POI in the database vehicle (This claim recite the contingent clause language “--if.” Although this language has been considered, Applicant is reminded that optional or conditional elements do not narrow the claims because they can always be omitted. Therefore, the “storing the detected POI in the database vehicle” is optional since it relies on an “if “statement. See MPEP §2111.04: “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.” Thus, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition .

Regarding claim 4. The method of claim 3, wherein the user input comprises a text input based on text mining, further comprising: 
matching the detected POI with the database regarding the user POI (col. 46, ln. 62- col. 47, ln. 10, FIG. 19); 
detecting a user POI close to the detected POI (col. 46, ln. 62- col. 47, ln. 10); 
generating a place description based on the user POI (col. 46, ln. 62- col. 47, ln. 10); and 
outputting the place description (col. 47, ln. 11-29).

Regarding claim 5. The method of claim 1, further comprising: 
identifying the user POI database (col. 46, ln. 61- col. 47, In. 10—here user profile is similar to a user POI database. Also, see at least FIG. 8 and the associated text); 
determining event occurrence at the user POI (col. 49, lns. 32-46—“indicate that a certain event or condition is occurring at the POI”, col. 4, lns. 12-23—“…certain event...”); 
obtaining the user POI and event information (col. 49, lns. 32-46, col. 4, lns. 12-23—“…a friend of the user is at a certain identified POI”); and 
outputting the user POI and event information (col. 4, lns. 12-23—“…a flashing icon may indicate…”).

Regarding claim 6. An electronic device comprising: 
a processor (320, 308, 2710)  configured to generate a database regarding a user point of interest (POI) user (see at least: col. 69, ln. 58-col. 70, ln. 13—“…execution by a programmable processor…”, col. 20, lns. 43-56—“At least two types of databases may be generated and used, either alone or in combination, for the purpose of identifying interesting POIs: a ‘query database,’ and a ‘POI database.’”, col. 2, ln. 50-col. 3, ln. 23 and col. 17, lns. 5-15, FIG. 2), and detect an information request from a (col. 21, ln. 61- col. 22, ln. 8—“In one example usage of the query database, a search engine results page (referred to as a ‘post-query’ page) is generated in response to a user entering a query term on a search engine query page (referred to as a ‘pre-query’) page”, and col. 17, lns. 26-42); and 
an output unit for outputting information regarding the user POI based on the database (col. 44, lns. 37-64, FIG. 1), 
wherein the user POI indicates at least one place extracted from information inputted to the electronic device (col. 44, ln. 65- col. 45, ln. 10), 
wherein the information regarding the user POI comprises description of the user POI by using at least one landmark (col. 15, lns. 13-25).

Regarding claim 7. The electronic device of claim 6, wherein the processor (320, 308, 2710) detects a user input on the electronic device, wherein the user input comprises a text input based on text mining or a text input for a navigation destination (col. 24, lns. . 65-col. 54, ln. 21—“…user-entered search term….”, FIG. 19-FIG. 21).

Regarding claim 8. The electronic device of claim 7, 
wherein the processor (320, 308,           2710)detects a POI corresponding to the user POI (col. 32, lns. 37-46—“Using the POI and/or query databases, local, interesting POIs may be distinguished from other POIs which might generally receive more attention by users”), 
matches the detected POI with the database, and if there is no matching, stores the detected POI in the database (This claim recite the contingent clause language “if.” Although this language has been considered, Applicant is reminded that optional or conditional elements do not narrow the claims because they can always be omitted. Therefore, the “storing the detected POI in the database vehicle” is optional since it relies on an “if “statement. See MPEP §2111.04: “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.” Thus, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the .

Regarding claim 9. The electronic device of claim 8, 
wherein the user input comprises a text input based on text mining (col. 24, lns. 52-67—“…user-entered text….”, “col. 53, ln. 65-col. 54, ln. 21—“…user-entered search term….”, FIG. 19-FIG. 21), and 
the processor (320, 308, 2710) matches the detected POI with the user POI database POI (col. 46, ln. 62- col. 47, ln. 10, FIG. 19), 
detects a user POI close to the detected POI, generates a place description based on the user POI (col. 46, ln. 62- col. 47, ln. 10), and 
controls to output the place description (col. 47, ln. 11-29).

Regarding claim 10. The electronic device of claim 8, wherein the user input comprises a text input for a navigation destination (col. 24, lns. 52-67—“…user-entered text….”, “col. 53, ln. 65-col. 54, ln. 21—“…user-entered search term….”, FIG. 19-FIG. 21), and
the processor (320, 308, 2710) determines the navigation route, determines whether the user POI exists on the route, and controls to output map display and direction information based on the user POI on a path (col. 3, ln. 60-col. 4, ln. 40, col. 19, lns. 28-48, see at least figures 13 and 14A-14C and the associated text).

Regarding claim 11. The electronic device of claim 10, wherein the processor (320, 308, 2710), if there is no user POI on the navigation route, controls to output map display and direction information without using the user POI (This claim recite the contingent clause language “if.” Although this language has been considered, Applicant is reminded that optional or conditional elements do not narrow the claims because they can always be omitted. Therefore, this limitation is optional since it relies on an “if “statement. See MPEP §2111.04: “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.” Thus, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.” See at least col. 24, lns. 58-67).

Regarding claim 12. The electronic device of claim 6, 
wherein the processor (320, 308, 2710) identifies the user POI database (col. 46, ln. 61- col. 47, In. 10—here user profile is similar to a user POI database. Also, see at least FIG. 8 and the associated text), 
determines event occurrence at the user POI (col. 49, lns. 32-46—“indicate that a certain event or condition is occurring at the POI”, col. 4, lns. 12-23—“…certain event...”), 
obtains the user POI and event information (col. 49, lns. 32-46, col. 4, lns. 12-23—“…a friend of the user is at a certain identified POI”), and 
controls to output the user POI and event information (col. 4, lns. 12-23—“…a flashing icon may indicate…”).

Regarding claim 13. The electronic device of claim 10, wherein the processor (320, 308, 2710) is further configured to determine event occurrence at a user POI on the path, and output the user POI and event information (col. 49, lns. 32-46—“indicate that a certain event or condition is occurring at the POI”, col. 4, lns. 12-23—“…certain event...”, col. 4, lns 26-49).

Regarding claim 14. The electronic device of claim 10, wherein the processor (320, 308, 2710) recognizes a road sign through a camera, detects a POI of the recognized sign, determines a POI corresponding to the route, and determines the direction information according to the determined POI (FIG. 1, col. 16, ln. 49 – col. 17, ln. 5, col. 13, lns. 38-43—“…determining a compass heading toward which a camera of the mobile device is pointing”, col. 46, lns. 1-13—“…expected travel path….”, figures 19-21).

Regarding claim 15.   The electronic device of claim 10, wherein the processor (320, 308, 2710) determines whether a user POI exists only in some section of the route, and selects the some section where the user POI exists, and the direction information is direction information based on the user POI which exists in the some section (col. 46, lns. 1-13—“…the expected travel path indicates that the mobile device is heading 

Regarding claim 16. The method of claim 4, wherein the user input comprises a text input for a navigation destination, the method further comprising: 
determining the navigation route, determining whether the user POI exists on the route, and controlling to output map display and direction information based on the user POI on a path (col. 3, ln. 60-col. 4, ln. 40, col. 19, lns. 28-48see at least figures 13 and 14A-14C and the associated text).

Regarding claim 17. The method of claim 16, further comprising: 
if there is no user POI on the navigation route, controlling to output map display and direction information without using the user POI database (This claim recite the contingent clause language “if.” Although this language has been considered, Applicant is reminded that optional or conditional elements do not narrow the claims because they can always be omitted. Therefore, this limitation is optional since it relies on an “if “statement. See MPEP §2111.04: “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.” Thus, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a .

Regarding claim 18. The method of claim 16, further comprising: 
determining event occurrence at a user POI on the path, and outputting the user POI and event information (col. 49, lns. 32-46—“indicate that a certain event or condition is occurring at the POI”, col. 4, lns. 12-23—“…certain event...”, col. 4, lns 26-49).

Regarding claim 19. The method of claim 16, further comprising: 
recognizing a road sign through a camera, detecting a POI of the recognized sign, determining a POI corresponding to the route, and determining the direction information according to the determined POI (FIG. 1, col. 16, ln. 49 – col. 17, ln. 5, col. 13, lns. 38-43—“…determining a compass heading toward which a camera of the mobile device is pointing”, col. 46, lns. 1-13—“…expected travel path….”, figures 19-21).

Regarding claim 20. The method of claim 16, further comprising: 
determining whether a user POI exists only in some section of the route, and selects the some section where the user POI exists, wherein the direction information is direction information based on the user POI which exists in the some section (col. 46, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/ANA D THOMAS/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661